EXHIBIT 10.2

 

INDEMNITY AGREEMENT

 

This Agreement is made as of                       , 200   , by and between
Metro One Telecommunications Inc., an Oregon corporation (the “Corporation”),
and                                              (“Indemnitee”), a director
and/or officer of the Corporation.

 

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers of the Corporation and its subsidiaries the most capable persons
available; and

 

WHEREAS, the substantial increase in corporate litigation subjects directors and
officers to expensive litigation risks at the same time that adequate coverage
of directors’ and officers’ liability insurance may be severely limited or
unavailable; and

 

WHEREAS, the Third Restated Articles of Incorporation of the Corporation (the
“Articles”) require indemnification of the current and former directors and
officers to the fullest extent not prohibited by law, and provide for the
advancement of expenses; and

 

WHEREAS, the Articles and the Oregon Business Corporation Act (the “Act”)
expressly provide that the indemnification and entitlement to advancement of
expenses provided by the Act (or, in the case of the Articles, provided by the
Articles or the Act) are not exclusive, and thereby contemplate that agreements
may be entered into between the Corporation and directors and officers with
respect to indemnification and provision for advancement of expenses; and

 

WHEREAS, Indemnitee does not regard the protection available under the Articles
and insurance adequate in the present circumstances, and may not be willing to
serve as a director or officer without adequate protection, and the Corporation
desires Indemnitee to serve in such capacity.

 

NOW THEREFORE, the Corporation and Indemnitee agree as follows:

 

1.                                       Agreement to Serve.  Indemnitee agrees
to serve or continue to serve as a director and/or officer of the Corporation
and/or one or more of its subsidiaries for so long as Indemnitee is duly elected
or appointed or until such time as Indemnitee tenders a resignation in writing.

 

2.                                       Definitions.  As used in this
Agreement:

 

(a)                                  The term “Proceeding” shall include any
threatened, pending or completed action, suit or proceeding, and whether brought
in the right of the Corporation or otherwise, whether of a civil, criminal,
administrative or investigative nature, and whether formal or informal, in which
Indemnitee may be or may have been involved as a party or otherwise, by reason
of the fact that Indemnitee is or was a director and/or officer of the
Corporation, or is or was a fiduciary within the meaning of the Employee
Retirement Income Security Act of 1974 (“ERISA”) with respect to any benefit
plan of the Corporation, or is or was serving at the request of the Corporation
as a director, officer or fiduciary of an employee benefit plan of another
corporation, partnership, joint venture, trust or other enterprise, whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification or reimbursement can be provided under this Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 The term “Expenses” includes, without
limitation thereto, expense of investigations, judicial or administrative
proceedings or appeals, amounts paid in settlement by Indemnitee, attorneys’
fees and disbursements and any expenses of establishing a right to
indemnification under Section 7 of this Agreement, but shall not include the
amount of judgments or fines against Indemnitee.

 

(c)                                  References to “fines” shall include any
excise tax assessed with respect to any employee benefit plan; references to
“serving at the request of the corporation” shall include any service as a
director, officer or fiduciary which imposes duties on, or involves services by,
such director, officer or fiduciary with respect to an employee benefit plan,
its participants, or beneficiaries; and a person who acted in good faith and in
a manner reasonably believed to be in the interest of the participants in and
beneficiaries of the plan shall be deemed to have acted in a manner “not opposed
to the best interests of the Corporation” as referred to in this Agreement.

 

3.                                       Indemnity in Third Party Proceedings. 
The Corporation shall indemnify Indemnitee in accordance with the provisions of
this Section 3 if Indemnitee is a party to or threatened to be made a party to
any Proceeding (other than a Proceeding by or in the right of the Corporation to
procure a judgment in its favor) against all Expenses, judgments and fines
actually and reasonably incurred by Indemnitee in connection with such
Proceeding, but only if Indemnitee acted in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation and, in the case of a criminal proceeding, in addition, had no
reasonable cause to believe that Indemnitee’s conduct was unlawful.  The
termination of any such Proceeding by judgment, order of court, settlement,
conviction or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in the best interest of the
Corporation, and with respect to any criminal proceeding, that such person had
reasonable cause to believe that Indemnitee’s conduct was unlawful.

 

4.                                       Indemnity in Proceedings By or In the
Right of the Corporation.  The Corporation shall indemnify Indemnitee in
accordance with the provisions of this Section 4 if Indemnitee is a party to or
threatened to be made a party to any Proceeding by or in the right of the
Corporation to procure a judgment in its favor against all Expenses actually and
reasonably incurred by Indemnitee in connection with the defense or settlement
of such Proceeding, but only if Indemnitee acted in good faith and in a manner
which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, except that no indemnification for Expenses shall
be made under this Section 4 in respect of any claim, issue or matter as to
which such person shall have been adjudged by a court to be liable to the
Corporation, unless and only to the extent that any court in which such
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity.

 

5.                                       Indemnification of Expenses of
Successful Party.  Notwithstanding any other provisions of this Agreement, to
the extent that Indemnitee has been wholly successful on the merits or
otherwise, in defense of any Proceeding or in defense of any claim, issue or
matter therein, including the dismissal of an action without prejudice,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee in connection therewith.

 

2

--------------------------------------------------------------------------------


 

6.                                       Advances of Expenses.  The Expenses
incurred by Indemnitee pursuant to Sections 3, 4 and 8 in any Proceeding shall
be paid by the Corporation in advance at the written request of Indemnitee, if
Indemnitee shall furnish the Corporation a written affirmation of the
Indemnitee’s good faith belief that Indemnitee is entitled to be indemnified by
the Corporation under this Agreement and shall undertake to repay such amount to
the extent that it is ultimately determined by a court that Indemnitee is not
entitled to be indemnified by the Corporation.  Such advances shall be made
without regard to Indemnitee’s ability to repay such expenses and without regard
to the Indemnitee’s ultimate entitlement of indemnification.

 

7.                                       Right of Indemnitee to Indemnification
Upon Application; Procedure Upon Application.  Any indemnification or advances
under Sections 3, 4, 6 or 8 shall be made no later than 45 days after receipt of
the written request of Indemnitee, unless a determination is made within such
45-day period that the Indemnitee has not met the relevant standards for
indemnification set forth in Section 3, 4 or 8 or that an exclusion set forth in
Section 9 is applicable, by:

 

(a)                                  the Board of Directors by a majority vote
of a quorum consisting of directors not at the time parties to the Proceeding;
or

 

(b)                                 if a quorum cannot be obtained under
paragraph (a) of this Section 7, by a majority vote of a committee duly
designated by the full board of directors (including directors who are parties
to the Proceeding) consisting solely of two or more directors not at the time
parties to the Proceeding; or

 

(c)                                  by special legal counsel selected by the
board of directors or its committee in the manner described in paragraph (a) or
(b) of this Section 7, or if a quorum of the board of directors cannot be
obtained under paragraph (a) of this Section 7 and a committee cannot be
designated under paragraph (b) of this Section 7, the special legal counsel
shall be selected by a majority vote of the full board of directors (including
directors who are parties to the Proceeding).

 

The right to indemnification or advances as provided by this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction.  The burden of
proving that indemnification or advances are not appropriate shall be on the
Corporation.  Neither the failure of the Corporation (including its Board of
Directors or special legal counsel) to have made a determination prior to the
commencement of such action that indemnification or advances are proper in the
circumstances because Indemnitee has met the applicable standard of conduct nor
an actual determination by the Corporation (including its Board of Directors or
special legal counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.  Indemnitee’s
expenses incurred in connection with successfully establishing Indemnitee’s
right to indemnification or advances, in whole or in part, in any such
Proceeding shall also be indemnified by the Corporation.

 

3

--------------------------------------------------------------------------------


 

8.                                       Additional Indemnification.

 

(a)                                  Notwithstanding any limitation in Sections
3 or 4, the Corporation shall indemnify Indemnitee in accordance with the
provisions of this Section 8(a) to the fullest extent permitted by law if
Indemnitee is party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Corporation to procure a
judgment in its favor) involving a claim against Indemnitee for breach of
fiduciary duty by Indemnitee against all Expenses, judgments and fines actually
and reasonably incurred by Indemnitee in connection with such Proceeding,
provided that no indemnity shall be made under this Section 8(a) on account of
Indemnitee’s conduct which constitutes a breach of Indemnitee’s duty of loyalty
to the Corporation or its shareholders or is an act or omission not in good
faith or which involves intentional misconduct or a knowing violation of the law
or with respect to an unlawful distribution under Oregon Revised Statutes
(“ORS”) 60.367.

 

(b)                                 Notwithstanding any limitation in Sections
3, 4 or 8(a), the Corporation shall indemnify Indemnitee if Indemnitee is a
party to or threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Corporation to procure a judgment in its
favor) against all Expenses, judgments and fines actually and reasonably
incurred by Indemnitee in connection with such Proceeding to the fullest extent
permitted by the Act, including the nonexclusivity provision of ORS 60.414(1)
and any successor provision and including any amendments to the Act adopted
after the date hereof that may increase the extent to which a corporation may
indemnify its directors and officers.

 

(c)                                  The indemnification provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may be entitled under the Articles, the Corporation’s Bylaws, any other
agreement, any vote of shareholders or directors, the Act, or otherwise, both as
to action in Indemnitee’s official capacity or as to action in another capacity
while holding such office.  The indemnification under this Agreement shall
continue as to Indemnitee even though Indemnitee may have ceased to be a
director or officer and shall inure to the benefit of the heirs and personal
representatives of Indemnitee.

 

9.                                       Exclusions.  Notwithstanding any
provision in this Agreement, the Corporation shall not be obligated under this
Agreement to make any indemnification or advances in connection with any claim
made against Indemnitee:

 

(a)                                  for which payment is required to be made to
or on behalf of Indemnitee under any insurance policy, except with respect to
any excess beyond the amount of required payment under such insurance, unless
payment under such insurance policy is not made after reasonable effort by
Indemnitee to obtain payment.  The Corporation shall be subrogated with respect
to any other rights of Indemnitee with respect to any payment made by or on
behalf of the Corporation under this Agreement; or

 

(b)                                 for any transaction from which Indemnitee
derived an improper personal benefit; or

 

(c)                                  for an accounting of profits made from the
purchase and sale by Indemnitee of securities of the Corporation within the
meaning of Section 16(b) of the Securities

 

4

--------------------------------------------------------------------------------


 

Exchange Act of 1934 and amendments thereto or similar provisions of any state
statutory law or common law.

 

10.                                 Partial Indemnification.  If Indemnitee is
entitled under any provisions of this Agreement to indemnification by the
Corporation for some or a portion of the Expenses, judgments and fines actually
and reasonably incurred by Indemnitee in the investigation, defense, appeal or
settlement of any Proceeding but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion of such
Expenses, judgments or fines to which Indemnitee is entitled.

 

11.                                 Mutual Acknowledgement.  The Corporation and
Indemnitee acknowledge that, in certain instances, federal law or public policy
may override applicable state law and prohibit the Corporation from indemnifying
Indemnitee under this Agreement or otherwise.  For example, the Corporation and
Indemnitee acknowledge that the Securities and Exchange Commission (the “SEC”)
has taken the position that indemnification is not permissible for liabilities
arising under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations.  Furthermore, Indemnitee
understands that the Corporation has undertaken or may be required in the future
to undertake with the SEC to submit for judicial determination the issue of the
Corporation’s power to indemnify Indemnitee in certain circumstances.  All of
the Corporation’s obligations under this Agreement will be subject to the
requirements of any such undertaking required by the SEC to be made by the
Corporation.

 

12.                                 Severability.  If this Agreement or any
portion thereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Corporation shall nevertheless indemnify Indemnitee as to
Expenses, judgments and fines with respect to any Proceeding to the full extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated or by any other applicable law.

 

13.                                 Notice.  Indemnitee shall, as a condition
precedent to Indemnitee’s right to be indemnified under this Agreement, give to
the Corporation notice in writing as soon as practicable of any claim made
against Indemnitee for which indemnity will or could be sought under this
Agreement.  Notice to the Corporation shall be directed to Metro One
Telecommunications, Inc., 11200 Murray Scholls Place, Beaverton, Oregon 97007,
Attention: Corporate Secretary (or such other address as the Corporation shall
designate in writing to Indemnitee).  Notice shall be deemed received three days
after the date postmarked if sent by prepaid mail, properly addressed.  In
addition, Indemnitee shall give the Corporation such information and cooperation
as it may reasonably require and as shall be within Indemnitee’s power.

 

14.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall constitute the
original.

 

15.                                 Applicable Law.  This Agreement shall be
governed by and construed in accordance with Oregon law.

 

16.                                 Successors and Assigns.  This Agreement
shall be binding upon the Corporation and its successors and assigns.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

 

METRO ONE TELECOMMUNICATIONS, INC.

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

6

--------------------------------------------------------------------------------